El Juez Asociado Señor Audrey,
emitió la opinión' del tribunal.
 Bernardo Fernández González demandó en una corte municipal en cobro de dinero a José Rodríguez Pérez. El demandante estuvo representado por la firma social de *796abogados Monserrat & Monserrat y el demandado por el abo-gado Gustavo Cruzado Silva. La sentencia declaró sin lugar la demanda y fué presentado el escrito de apelación que co-piamos: “Al Secretario de la corte y al Ledo. Gustavo Cru-zado Silva, abogado del demandante: El demandado José Rodríguez Pérez no estando conforme con la sentencia dic-tada en el presente caso por esa Hon. Corte, con fecha 20 de octubre último y notificada el 31 del mismo mes, apela de ella para ante la Corte de Distrito del Distrito Judicial de San Juan. — San Juan, P. R., a 7 de noviembre de 1931.' — (Fdo.) Monserrat & Monserrat, abogados del demandante. — Notifi-cado con copia hoy 7 de noviembre de 1931. — (Fdo.) Gustavo Cruzado Silva, abogado del demandado. — Radicado en mi ofi-cina hoy 7 de nov. de 1931. (Fdo.) Juan R. Alejandro,- Sub-Sec. San Juan, Sec. P”
Dos días después de vencido el término concedido por la ley para apelar presentó el demandante moción a la corte municipal para que el escrito de apelación sea corregido a los efectos de la transcripción de los autos para que en lugar de leer “El demandado José Rodríguez Pérez” diga “El deman-dante Bernardo Fernández González,” pero la corte municipal se negó a resolver esa moción por el fundamento de que interpuesta la apelación había perdido su jurisdicción en el asunto. Recibidos los autos de la' apelación en la corte de distrito el demandado alegó ante ella que siendo beneficiosa para él la sentencia no podía apelarla y solicitó que dicho escrito de apelación fuese eliminado y que se desestimase el recurso. Así lo acordó la corte de distrito y contra esa re-solución interpuso el demandante el presente recurso de ape-lación.
Del escrito de apelación aparece que está firmado' por los abogados del demandante, que fué entregado al secretario del tribunal sentenciador, que contiene la manifestación de que se apela de la sentencia y que igual manifestación fué hecha al Lie. Gustavo Cruzado Silva, quien se dió por notificado como abogado del demandado, cumpliéndose así con el ar-*797tí culo 296 del Código de Enjuiciamiento Civil. Es cierto que al principio del escrito se dice que el Lie. Gustavo Cruzado Silva es el abogado del demandante, pero esa descripción de la persona, que es errónea, era innecesaria pues bastaba con liaberle dirigido la apelación al Lie. Cruzado Silva sin más es-pecificación, porque él era en efecto el abogado del deman-dado, como así lo consignó él al firmar la notificación. Tam-bién pueden ser consideradas innecesarias las palabras “El demandado José Rodríguez Pérez” pues presentado el escrito de apelación por los abogados del demandante bay que llegar a la conclusión de que la apelación fué interpuesta por el de-mandante y no por el demandado, aunque así se baya diebo.

Por lo expuesto la resolución objeto de este recurso debe ser revocada por existir ima apelación interpuesta por el de-mandante contra la sentencia de la corte mu/mcipal que de-claró sin lugar su demamda y debe devolverse el caso a la corte de distrito para ulteriores procedimientos.